Citation Nr: 0600257	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
the postoperative residuals of a left hallux valgus 
deformity.

Entitlement to an initial rating in excess of 10 percent for 
the postoperative residuals of a right hallux valgus 
deformity.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner


INTRODUCTION

The veteran served on active duty from September 1996 to 
September 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  Jurisdiction was 
subsequently transferred to the RO in Buffalo, New York.  The 
Board again notes that as per the veteran's request that 
jurisdiction be transferred to Philadelphia, Pennsylvania, 
this has not been accomplished.

The Board notes that when the case was last before the Board 
in February 2005, it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's postoperative residuals of a left hallux 
valgus deformity are manifested by no more than moderate 
disability of the foot.

2.  The veteran's postoperative residuals of a right hallux 
valgus deformity are manifested by no more than moderate 
disability of the foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for postoperative residuals of a left hallux valgus 
deformity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5280, 5284 (2005).



2.  The criteria for an initial rating in excess of 10 
percent for postoperative residuals of a right hallux valgus 
deformity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5280, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that through the statement of the case, 
supplemental statements of the case, an April 2001 letter 
from the RO, and letters dated in December 2003 and April 
2004 from the Appeals Management Center, the veteran has been 
informed of the evidence and information necessary to 
substantiate her claims, the information required of her to 
enable VA to obtain evidence in support of her claims, the 
assistance that VA would provide to obtain evidence in 
support of her claims, and the evidence that she should 
submit if she did not desire VA to obtain such evidence on 
her behalf.  Although VA did not specifically inform the 
veteran that she should submit any pertinent evidence in her 
possession, it did inform her of the evidence that would be 
pertinent and that she should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that she was on 
notice of the fact that she should submit any pertinent 
evidence in her possession.  She was given ample opportunity 
to respond and submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in June 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on either claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

Factual Background

Service medical records show that the veteran was seen on 
several occasions for complaints of foot pain in service.  
She was diagnosed with bunions.  An August 1998 radiologic 
exam report notes a diagnosis of moderate bilateral hallux 
valgus deformity.  A left bunionectomy was performed in Feb 
1999.  Post-operative medical records indicate that the 
veteran had mild discomfort but overall was doing well.  In 
November 1999 the veteran underwent surgery for the painful 
bunion deformity on the right first metatarsophalangeal 
joint.  Postoperative medical records indicate that the 
veteran was doing well.  

A December 2000 VA examination report notes that the veteran 
complained of moderate foot pain (anywhere from zero to six 
out of ten, with ten being the worst) about 30 percent of the 
time.  She reported that she takes Tylenol for her 
discomfort.  She has no special shoes or inserts.  The 
diagnosis listed is status post bunionectomy in each foot, 
with continued discomfort.  The examiner stated that there 
was no report of excessive fatigability, weakness, pain, or 
incoordination.  

The report of an April 2005 VA examination notes the 
veteran's complaints that from the first day in basic 
training she had pain in her feet.  She said that she had 
surgery to correct bunions on each foot.  Surgery did help 
the pain but she has continued to experience pain ever since 
the surgery.  She stated that the pain is greater now than it 
was five years ago.  She stated that she takes Ibuprofen 
daily for her pain.  The veteran reported that any weight 
bearing activity makes her feet feel worse.  She has had no 
additional surgeries since the two she had while on active 
duty.  The total amount of time on her feet each day is about 
one to two hours.  Shoes make her feet feel worse; however, 
sandals do not bother her much.  Ibuprofen helps her feet 
feel about 50 percent better.  She has a job where she is not 
required to be on her feet for long periods of time.  She 
stated that she can stand for about two hours and walk for 
about one-half an hour without a significant amount of pain 
in her feet.  She does not use orthotics.  

On exam there was a faint circatrix from the first metatarsal 
cuneiform joint to the first metatarsal phalangeal joint, 
bilaterally.  There was slight dorsiflexion of the first 
interphalangeal joint on the right side and slight hammering 
of the lesser digits.  The examiner stated that plantar 
flexion of the first metatarsal was markedly limited on both 
the left and right.  The examiner also stated that there was 
just a slight limitation in ankle joint dorsiflexion on the 
right side only.  Ankle joint plantar flexion was normal, 
bilaterally.  The first metatarsal phalangeal joint on both 
feet was painful when plantar flexing it beyond its neutral 
position.  There was no pain on motion of any other foot or 
ankle joint.  There was a mild weakness of the third and 
fourth lumbrical muscles bilaterally such that the metatarsal 
phalangeal joints could not be flexed with any great strength 
in those digits.  There was a mild pain in the plantar aspect 
of the first metatarsal phalangeal joint on the right side 
when contracting the digital flexors against resistance.  
There was mild pain upon isometric and isotonic contraction; 
however, the examiner stated that it was impossible to 
determine whether this was just due to the pressure of the 
examiner's hands near the region of discomfort.  The head of 
the first metatarsal phalangeal joint bilaterally was painful 
to direct palpation.  There was a slight pain on palpation of 
the dorsal aspect of the first metatarsal head and no pain on 
palpation of the plantar aspect on either foot.  The veteran 
could lift her heels four inches off the ground standing on 
her toes.  At three inches the veteran experienced pain in 
the first metatarsal phalangeal joint.  Certain changes in 
the veteran's gait take place because of the disability of 
the feet.  Specifically, the examiner noted that as she walks 
faster, she does not increase her stride length.  This is an 
anomaly.  The veteran had a mild adducto-valgus deformity of 
the third, fourth, and fifth digits on the left side.  On the 
right foot, there was a mild hammer toe deformity of digits 
two through four.  The examiner noted that there is no true 
hallux valgus, non-weightbearing.  In the static stance, the 
mild abduction of the hallux is noted on the right side and 
the hallux is noted to be pressing laterally against the 
second toe.  The examiner stated that the veteran has post-
operative metatarsus primus elevatus condition of both feet.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  


Analysis

The veteran's postoperative residuals of a left hallux valgus 
deformity and postoperative residuals of a left hallux valgus 
deformity are each currently rated as 10 percent disabling 
under 38 C.F.R. § 4.73, Diagnostic Code 5284, which provides 
for a 10 percent rating for a moderate foot injury.  A 20 
percent rating is warranted for a moderately severe foot 
injury and a 30 percent rating is warranted for a severe foot 
injury.  

The medical evidence of record shows that the veteran has 
markedly limited plantar flexion of the first metatarsal, 
bilaterally.  She has only slight limitation in dorsiflexion 
of the right ankle joint and ankle joint plantar flexion was 
completely normal.  She experienced pain at the first 
metatarsal phalangeal joint, bilaterally, when plantar 
flexing it beyond its neutral position.  She experienced no 
pain on dorsiflexion of the first metatarsal phalangeal joint 
and there was no pain on motion of any other foot joint or 
ankle joint.  There was mild muscle weakness such that the 
metatarsal phalangeal joints could not be flexed with any 
great strength.  The veteran could rise on her toes such that 
her heels were three inches off the ground.   There was no 
additional functional impairment on repeated use, during 
flare-ups, or due to incoordination or weakness which would 
serve to classify the disability of the feet as moderately 
severe.  When viewed as a whole, the limitation of motion, 
muscle weakness, pain and foot anomalies experienced by the 
veteran more closely approximates moderate impairment, as 
represented by the current 10 percent evaluation, than 
moderately severe impairment.  

The Board has also considered whether the veteran is entitled 
to a higher rating for this disability under Diagnostic Code 
5280, unilateral hallux valgus.  Under that code a 10 percent 
rating is warranted if there has been an operation and 
resection of the metatarsal head.  A 10 percent rating is 
also warranted for a severe case, if equivalent to amputation 
of great toe.  Therefore, the veteran could not receive a 
higher rating under this code, as 10 percent is the maximum.
 



ORDER

Entitlement to an initial rating in excess of 10 percent for 
the postoperative residuals of a left hallux valgus deformity 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
the postoperative residuals of a right hallux valgus 
deformity is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


